DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a first office action in response to an application for letters patent filed on 30 November 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
    
Note: the claims recite perform an operation. This term is vague and can be interpreted as any operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. hereinafter Beveridge US PUB Number 20180095997 A1.

As per claim 1,  Beveridge teaches a method comprising: receiving a request from a (operator pattern)  service to perform an operation on a computing environment (see fig 3, elements 310, 314, VM request); determining, by a processing device, whether the (operator pattern) service has permission to perform the operation on the computing environment (see fi g 3, elements 324, 326, accept); and in response to determining that the (operator pattern) service has permission to perform the operation, providing, by the processing device, the request to the computing environment for the operation to be performed on the computing environment (see par 0045, due to the acceptance/permission and ongoing computational-resource exchanges the partial aggregation of the two data centers can run more tasks …).
However, Beveridge does not explicitly recite operator pattern Service (OPS). According to the application specification, OPS is a long-running type of software for provisioning and managing application (see application’s spec par 002). It is noticeable in fig 3 of Beveridge that the virtual/physical data centers have embedded software and application to help in the execution of request and the system operation. Furthermore, in Beveridge par 0064, a virtual appliance is a software service that is delivered as a complete software stack installed within one or more virtual machines that is encoded within OVF package 
Therefore, it would be obvious to a skill artisan before the effective filing date of the invention to use OPS/software in Beveridge system to facilitate request and the overall Beveridge system operationAs per claim 2, Beveridge teaches the method of claim 1, wherein the computing environment comprises a virtualized execution environment (see par 0045, virtual-Machine execution request 310, 314).As per claim 3, Beveridge teaches the method of claim 1, further comprising: in response to determining that the (operator pattern) service does not have permission to perform the operation on the computing environment, blocking the request from being provided to the computing environment (see fig 3, elements 312, 316 and par 0044, the first virtual /physical data center declines the request …).As per claim 4, Beveridge teaches the method of claim 1, wherein the request comprises a type of the operation and an identifier of the (operator pattern) service (par 0044 and 0045, for instance par 0044 states that 304 receives a request 314 to execute a new virtual machine, but declines the request because the second data lacks sufficient CPU bandwidth to execute the new virtual machine).As per claim 5, Beveridge teaches the method of claim 4, wherein determining whether the (operator pattern) service has permission to perform the operation on the computer environment comprises: retrieving access permissions associated with the (operator pattern) service in view of the identifier of the (operator pattern) service; and determining whether the access permissions allow the (operator pattern) service to perform the operation on the computing environment (par 0044 and 0045 discuss  the access permission determination).As per claim 6, Beveridge teaches the method of claim 5, wherein the access permissions are retrieved from a data store associated with the processing device in view of the identifier, the data store comprising a mapping of the identifier of the operator pattern service to the access permissions (see fig 3 elements 302, 310 and 324, elements 304, 314 and 326; furthermore, it is well known in the art the mapping of the identifier  of the OPS is implicit and embedded in the data store schema).As per claim 7, Beveridge teaches the method of claim 5, further comprising: receiving, from a service client, a modification to the access permissions associated with the (operator pattern) service; and updating the access permissions associated with the (operator pattern) service in view of the modification received from the service client (see fig 29, par 0147; access is allowed only to authorized administrative users and automated proxies, this can be interpreted as a modification and update for the access permission).
As per claims 8-20, they are system and non-transitory computer-readable medium of the method claims 1-7. Therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454